DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-69 have been canceled. Therefore, claims 70-93 are currently pending in this application. 
Information Disclosure Statement
	Applicant’s Information Disclosure Statement, filed on 07/26/2022 has been considered. Please refer to Applicant’s copies of the 1449 submitted herewith.

Reasons for Allowance

The remarks filed on July 26, 2022 were fully considered and entered into the application. 
In regards to obviousness-type double patenting rejection of claims 69-93 over the claims of U.S. Patent Application No. 17/333,389 , the rejection is withdrawn because Applicants filed a terminal disclaimer to overcome the rejection. The terminal disclaimer filed on 08/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patented that is granted to the aforementioned patent Application has been reviewed and is accepted.  
In regards to obviousness-type double patenting rejection of claims 69-93 over the claims of U.S. Patent U.S. Patent Application No. 17/158,391; US Patent No. 10,695,361 B2 and US Patent No. 11,007,208 B2,  the rejections are withdrawn in view of the persuasive argument filed on 07/26/2022. 
Therefore, claims 70-93 are ALLOWED.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL A SAEED whose telephone number is (571) 272-0705.  The examiner can normally be reached on M-F 7:00AM – 4:30PM.
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to [Symbol font/0x5B]joseph.mckane@uspto.gov[Symbol font/0x5D]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant.  See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kamal A Saeed/
Primary Examiner, Art Unit 1626